UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-176415 INTEGRITY APPLICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 98-0668934 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 102 Ha’Avoda Street P.O. Box 432 Ashkelon, Israel L3 78100 (Address of principal executive offices) (Zip Code) 972 (8) 675-7878 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x (Note: As a voluntary filer not subject to the filing requirements, the registrant filed all reports under Section 13 or 15(d) of the Exchange Act required for the periods since November 14, 2011, the date that its initial Registration Statement on Form S-1 was declared effective by the Securities and Exchange Commission). Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 3, 2012, 5,295,543 shares of the Company’s common stock, par value $0.001 per share, were outstanding. INTEGRITY APPLICATIONS, INC. TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Loss 4 Statements of Changes in Stockholders' Equity (Deficit) 5 Consolidated Statements of Cash Flows 11 Notes to Condensed Consolidated Financial Statements 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II - OTHER INFORMATION Item 1A. Risk Factors 22 Item 6. Exhibits 23 Signatures 24 Exhibit Index 25 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. INTEGRITY APPLICATIONS, INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS US dollars (except share data) June 30, December 31, (unaudited) A S S E T S Current Assets Cash and cash equivalents Other current assets Total current assets Property and Equipment, Net Funds in Respect of Employee Rights Upon Retirement Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable Other current liabilities Total current liabilities Long-Term Loans from Stockholders Liability for Employee Rights Upon Retirement Warrants with Down-Round Protection Total liabilities Stockholders’ Equity (Deficit) Common Stock of US$0.001 par value ("Common Stock"): 40,000,000 shares authorized as of June30, 2012 and December31, 2011; 5,295,543 shares issued and outstanding as of June30, 2012 and December31, 2011 Additional paid in capital Accumulated other comprehensive income Deficit accumulated during the development stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders’ equity (deficit) The accompanying notes are an integral part of the consolidated financial statements. 3 INTEGRITY APPLICATIONS, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS US dollars (except share data) Six month period ended June30, Three month period ended June30, Cumulative period from September30, 2001 (date of inception) through June 30, 2012(*) (unaudited) (unaudited) (unaudited) Research and development expenses, net General and administrative expenses Other income - ) Operating loss Financing (income) expenses, net ) ) Loss for the period Other comprehensive (income) loss: Foreign currency translation adjustment ) Comprehensive loss Loss per share (Basic and Diluted) (Note 4) Weighted average number of shares outstanding (Basic and Diluted) (Note 4) (*) As described in Note1A, the financial statements were retroactively restated to reflect the historical financial statements of the subsidiary A.D. Integrity Applications Ltd., which merged with a subsidiary of the Company on July15, 2010, as part of a structural reorganization of the Group. The accompanying notes are an integral part of the consolidated financial statements. 4 INTEGRITY APPLICATIONS, INC. (A Development Stage Company) CONDENSED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) (*) US Dollars (except share data) Accumulated Deficit Common Stock other accumulated Total Number of shares Amount Additional paid in capital comprehensive loss during development stage stockholders equity (deficit) September 30, 2001 (date of inception) 2,136,307 Common Stock of US$0.001 per share issued for cash - - Loss for the period - ) ) Other comprehensive loss - - - (5
